Name: Commission Regulation (EC) No 671/97 of 17 April 1997 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private aid for Grana Padano, Parmigiano-Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: distributive trades;  accounting;  processed agricultural produce;  economic policy;  trade policy;  agricultural structures and production
 Date Published: nan

 No L 101 / 14 EN Official Journal of the European Communities 18 . 4. 97 COMMISSION REGULATION (EC) No 671 /97 of 17 April 1997 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private aid for Grana Padano, Parmigiano-Reggiano and Provolone cheeses 1 . The amount of private storage aid for cheese shall be as follows : (a) ECU 100 per tonne for the fixed costs; (b) ECU 0,35 per tonne per day of storage under contract for the warehousing costs; (c) an amount for the financial costs in ecus per tonne per day of storage under contract, as follows :  0,97 in the case of Grana Padano,  1,46 in the case of Parmigiano-Reggiano,  0,65 in the case of Provolone .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk products ('), as last amended by Regulation (EC) No 1 587/96 (2), and in particular Articles 9 (3 ) and 28 thereof, Whereas Article 6 ( 1 ) of Commission Regulation (EC) No 2659/94 (3), as last amended by Regulation (EC) No 401 /96 (4), lays down the amounts of private storage aid for Grana Padano, Parmigiano-Reggiano and Provolone cheeses ; whereas these amounts must be amended to take account of the trend in storage costs; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 6 ( 1 ) of Regulation (EC) No 2659/94 is replaced by the following: Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to storage contracts concluded from the date of its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 206, 16 . 8 . 1996, p. 21 . j 1 ) OJ No L 284, 1 . 11 . 1994, p. 26 . h) OJ No L 55, 6 . 3 . 1996, p. 5 .